Opinion issued March 1,
2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-01090-CV
———————————
In
re ghx industrial, llc, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
 
MEMORANDUM OPINION
          Relator, GHX Industrial, LLC, has
filed a petition for writ of mandamus.  See Tex.
R. App. P. 52.1.  Relator
challenges the trial court’s December 6, 2011 order denying relator’s motions
to sever and to abate the cross-cross claims of real parties in interest, Titeflex Corporation and MEMC Pasadena, Inc.[1]

On February 21, 2012, the trial court
bifurcated the liability phase of the trial from the damages and indemnity
phases.  In light of the trial court’s
further orders in the matter, the petition for writ of mandamus is denied.  The stay of the trial in the underlying
proceeding is lifted.  See Tex.
R. App. P. 52.10(b) (providing that “[u]nless
vacated or modified, an order granting temporary relief is effective until the
case is finally decided”).
PER CURIAM
Panel consists of Justices Higley, Bland, and Brown.




[1]         The
underlying case is Gonzalez et al. v.
MEMC Pasadena, Inc., Titeflex Corp., and GHX Ind.,
LLC, No. 2008–48034 in the 295th District Court of Harris County, Texas,
the Hon. Caroline Baker, presiding.